Saw Cy AAR TR KOM PRES cumpept 8, Filed odipsizini Racer? ates
725 yYUaprseat Ave auce

LAE
Ne WM york, [Mle ass Vor kK [6024

May ol, 2621

Viniteb States Nisteret Crnrt€

opettened Distrret ef New You K = g
NUS Pre Se TTnlanke 2 “3 in
SOL “Perrl Street cs rs
Nev for K, New yer KK 1b0e7, z =
Peavy “Pre Se Tulakes .

“There (\ppe ns be be ty alevical € 2 RoE OAL bbEm

PACER Websrle will Lhe Cnse D10V 39723 beannse
Ateov DING ko bhee Cw fAraALe ALD Cy nUHaNs WeabiNigs

LE phunt lt jo tke Swo (vee K AnD Prue | Ridge a pra
Coen muMities

a

Wibal Cmnerl, Net “Resemary Ne ott
Suter Kesenowy Seclt Qancler iS liste» Gat pade 2:
ut the Compl Min & bily

| vossead AS LA Condit,’ The Covvect
“Plarutrtt is the &

RW Cveek Aalfs “Pre “er pare tt WW brand Coyne
= Wau ites Wi bal Connerly”

please NUM Ke ve Covvedtion,
te Averde the he. leabauls 7

( reotonint9 AK de feat of

CO putent, For Crue-le IN fovandianl, pk hse: colin Me AC
(Qir7) &84~ biO'7 ve (212) 3L4- boil. oak yore We YM
Linte,

Ci

Sraierely,

S pncerely

rae. cect | . anctiog

oe C
Ke Si mm)

~p ya 4) 4
Ke Se nn G Séotl Sv bey

i i ery. compe yo viaistte& ly ibs ancl Nenber.
Cus GreeVand Pwe ki Bae Taian Conuvowirtes Tribes) Ci
 

 

Case 1:21-cv-03723-GBD-SN Document 8 Filed 05/06/21 Page 2 of 2

tee tty ete rhtte Ha

plot fpegardde tee peetegdf yur ye Py Oy DA PON
Fe Frte Javed, 9 ¢ IGG

| a NT a PAL RY

MA of ™mePy tr? TOUAGSIE” DAMP

FAW PUAN Se PUTER ayy

      

io Od ANGS
4944

y cong Ee

Sh TS Elie

 

LGEGLOV6) Wl NMOLSRION

1S FUAOMELS LOOL

4WLISOH SLVLS NMOLSRRION
BuV4 TEM OMand JO LNAVLLEWdSG
WINWATASNNGd JO HITWAMNOWIIOD
LoL L-ovoe ones ose CANS
